Exhibit 32 CenturyTel, Inc. February 27, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: CenturyTel, Inc. Certification of Contents of Form 10-K for the year ending December 31, 2008 pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Ladies and Gentlemen: The undersigned, acting in their capacities as the Chief Executive Officer and the Chief Financial Officer of CenturyTel, Inc. (the “Company”), certify that the Form 10-K for the year ended December 31, 2008 of the Company fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, and that the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods covered by such report. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Very truly yours, /s/ Glen F. Post, III /s/ R. Stewart Ewing, Jr. Glen F. Post, III R. Stewart Ewing, Jr. Chairman of the Board and Executive Vice President and Chief Executive Officer Chief Financial Officer
